Title: To James Madison from Tench Coxe, 25 January 1791
From: Coxe, Tench
To: Madison, James


Dear Sir
Jany 25th. [1791]
In pursuance of the intention I had the honor to intimate to you last week I have commenced the collection of the documents necessary to make out the various statements. On Saturday evening I sketched out a plan for the Tonnage which will exhibit all the information, I think, that can be extracted from the returns of the collectors in their present form. It is as follows—A statement of Tonne. in the form enclosed is proposed for each state, and for the district of Maine. These when completed are to be concentred twice in two forms of general return—the first exhibiting the tonnage employed by the Union in the mode in wch. the Tonnage employed by each state will be exhibited in the enclosed form—the other exhibiting the sums of the several national tonnages employed in each State in order that they may be the more easily compared. This last will be in the form of that laid before your house. A third general return may perhaps be useful, exhibiting the following facts—The Tonnage to the ports of Europe within the Baltic Do. within the Mediterranean—Do the rest of Europe—Do. the West Indies—do. Africa—do. the East Indies—Do. South America.
Should you find on examining this plan that it is defective of any exhibition that appears interesting you will do me the favor to note it on a piece of paper to be enclosed with the form when you return it. If you should have a convenient opty within a day or two with the Secy. of State I should be much obliged by his applying a quarter of an hour to inspecting the form. I am anxious that the documents should be rendered as informing as possible, which I trust will apologize for the trouble I may give. I have the honor to be with great respect & esteem your most obedt. hum. Servt.
Tench Coxe
It is proposed to vary the collectors returns in such manner as to shew further in future


What

  
  
  Emigrants
  free
  
  
  do.
  Slaves
  
  




Transient passengers






the number of
seamen



Apprentices



Officers






what Vessels arrive in balast






what with coal
}
& how much


what with Salt—





The three last are intended to aid in forming an Opinion of the ratio of inward freights, the probable benefits of foreign ships in our trade &ca.
